Conviction is for transporting intoxicating liquor. Punishment, two years in the penitentiary.
Between twelve and one o'clock at night officers discovered defendant driving along the road in a two-horse wagon. In it they found a five gallon keg of whiskey.
Complaint is made because the officers were permitted to testify about finding the whiskey, it being shown they had no search warrant. This is not an open question in this state. Welchek v. State, 93 Tex.Crim. Rep., 247 S.W. 524; Harris v. State, 93 Tex.Crim. Rep.; 248 S.W. 54; Bell v. State,250 S.W. 177; Forrester v. State, 250 S.W. 1027; Burks v. State, 260 S.W. 181.
A special charge requested by defendant was refused. There is no notation on the charge showing that exception was reserved to its refusal, neither is there a formal bill of exception preserving the point. It is indispensable that an exception in one form or the *Page 54 
other appear from the record. (Linder v. State, 250 S.W. 703, and authorized therein cited.)
The judgment is affirmed.
Affirmed.